Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-30 are presented for examination.
Applicants’ information disclosure statements and terminal disclaimers filed June 3, 2022 have been received and entered.
Accordingly, the rejections made under obviousness-type double patenting over claims 1-47 of U.S. Patent No. 10,688,102 B2, claims 1-30 of U.S. Patent No. 10,987,358 B2; and all the claims of U.S. Patent Nos. set forth in the previous Office action dated December 10, 2021 as set forth in the previous Office action dated April 5, 2022 at pages 2-5 as applied to claims 1-30 are hereby WITHDRAWN because the applicants filed terminal disclaimers.
Accordingly, the rejections made under provisional obviousness-type double patenting over all the claims of copending Application No. 17/318,691 (now U.S. Patent No. 11,285,213 B2); copending Application No. 17/325,616 (now U.S. Patent No. 11,285,215 B2) and copending Application No. 17/360,574 (reference application) set forth in the previous Office action dated April 5, 2022 at pages 5-7 as applied to claims 1-30 are hereby WITHDRAWN because the applicants filed terminal disclaimers.
Allowable Subject Matter
Claims 1-30 are allowable without the amendments of June 3, 2022.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN E WEDDINGTON whose telephone number is (571)272-0587. The examiner can normally be reached M-F 1:30-10:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Lundgren can be reached on 571-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEVIN E. WEDDINGTON
Primary Examiner
Art Unit 1629



/KEVIN E WEDDINGTON/            Primary Examiner, Art Unit 1629